DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, last line, the expression “made of cast iron, preferably a spheroidal cast iron” is indefinite because it is not clear as to whether the broad limitation “cast iron” or the narrower limitation “spheroidal cast iron” forms part of the instant claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference (CN 204750185).
The CN reference discloses a unitary bogie frame including two side beams 101, and at least one support beam 103 including central rectangular opening 1031, wherein the support beam is capable of supporting a drive unit and includes a support portion at one longitudinal end of the rectangular opening and a slender portion along one side of the rectangular opening. In the structure of the CN reference the cross-sectional configuration of the support portion, as shown, is about three times as large as the cross-sectional configuration of the slender portion. Upon constructing a bogie with features taught/shown in the CN reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the components in the bogie with the corresponding proportions, as shown in the CN reference, to achieve the expected performance thereof, wherein the planar second moment of area and the polar second moment of area of the support portion are at least twice as great as those of the slender portion. The structure of the CN reference, as modified, is considered to include the combination of features as recited in instant claim 1. 
Regarding instant claim 2, in the structure shown in Fig. 7 of the CN reference the slender portion at one side of rectangular opening 1031 is about 1/3 of the overall length of support beam 103. Therefore upon constructing a structure having features taught/shown in the CN reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the slender portion of the support beam with a length of at least one third of the overall length of the support beam, similar to that as shown in Fig. 7 of the CN reference, to achieve expected performance and results thereof, such as achieving a desired strength and suitable dimensions for proper integration with other components in the bogie.
Regarding instant claim 3, in the structure shown in Fig. 7 of the CN reference, the length of the support portion at one end of rectangular opening 1031 about 1/3 (i.e. less than 2/5) of the overall length of the support beam. Therefore, upon constructing a structure having features taught/shown in the CN reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the support portion at a length of about 1/3 of the overall length of the support beam, which is similar to that shown in Fig. 7 of the CN reference, so as to achieve expected performance and results thereof, such as achieving a desired strength and suitable dimensions for proper integration with other components in the bogie. 
Regarding instant claim 4, consider the rounded corners of rectangular opening 1031, wherein an end portion of the slender portion adjacent to a rounded corners of rectangular opening 1031 is readable as a transition portion that merges with the support portion and the slender portion, wherein the planar second moment of area and the polar second moment of area of the transition section is considered as being decreased when the distance to the support portion increases.  
Regarding instant claim 5, in the structure shown in Fig. 7 of the CN reference, the cross-sectional configuration of the support portion is about three times as great as that of a slender portion on one side of the support beam. Therefore, upon constructing a structure having features taught/shown in the CN reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the support portion and the slender portion with corresponding polar second moment of areas at the proportions, similar to that shown in Fig. 7 of the CN reference, to achieve the predictable performance and strength thereof. 
Regarding the bogie frame being made of steel or cast iron as recited in instant claim 10, note that steel and cast iron are well known construction materials (Official Notice is taken). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the bogie frame of the CN reference from a well-known material, such as steel or cast iron, to achieve the expected strength thereof.
Claims 6-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese reference (CN 108297891) discloses a bogie frame having support beams, each configured with a support portion and a slender portion. Ahuja (US 2013/0019774) discloses another variation of bogie frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617

/MARK T LE/           Primary Examiner, Art Unit 3617